Third District Court of Appeal
                                State of Florida

                          Opinion filed June 16, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D20-1420
                        Lower Tribunal No. 18-37900
                           ________________


                               Luis Roversi,
                                  Petitioner,

                                      vs.

                            Converpack, Inc.,
                                 Respondent.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Michael A. Hanzman, Judge.

     Barakat + Bossa, PLLC, and Brian Barakat , for petitioner.

      Damian & Valori LLP, and Peter F. Valori and Amanda L. Fernandez,
for respondent.


Before SCALES, LINDSEY and BOKOR, JJ.

     PER CURIAM.
      Petition denied. See Robins v. Colombo, 253 So. 3d 94, 95-96 (Fla.

3d DCA 2018) (“[W]e limit our review to whether the procedural requirements

of section 768.72 have been followed. . . . Moreover, this court is not

permitted to reweigh a trial court’s finding of a sufficient evidentiary basis for

a punitive damages claim, and such a finding could not be disturbed, or even

evaluated on certiorari review.”) (internal quotations and citations omitted).




                                        2